DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6, 8, 11-12, 15-16, 18, 20-27, 30-34, are pending in this application.
Claims 4-5, 7, 9-10, 13-14, 17, 19, 28-29, 35, are deleted.
Claims 6, 11-12, 15-16, 23-24, 27, 30-34, are non-elected.
Restriction
The election of group I, in the Paper filed 2/4/22, is hereby acknowledged. There is no indication if the election is made with traverse. Therefore, it is deemed made without traverse.   
Improper Markush Rejection
When an examiner determines that the members of a Markush group lack either a single structural similarity or a common use, or if the single structural similarity is a substantial structural feature of a chemical compound that is not essential to the common use, then a rejection on the basis that the claim contains an "improper Markush grouping" is appropriate (see subsection II). Note that this is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1). 
Claims 1-3, 8, 18, 20-22, 25-26, are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and 
The grouping of compounds of claim 1, is improper because, the alternatives defined by the group do not share both a single structural similarity and a common use for the following reasons: 1) the compounds are different for each definition of R1-R2, which have two sub-definitions, 2) Het, Cy, L, m, n, and r, each also multiple definitions and 3) there are non-limiting aryl, which may be substituted.  The single structural element shared by the compounds of formula I is  
    PNG
    media_image1.png
    83
    64
    media_image1.png
    Greyscale
.  However, according to the specification the ring does not have the asserted utility. Therefore, the grouping of the compounds is improper.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
 In the elected species, (b) definition of R1-R2 is elected.  The search of the elected species was extended to include compounds of formula I, wherein R1 is Het and Het is pyrazine; R2 is C1-6-alkyl; L is CH2)m-(CH2)n, r and s are zeros, m and n are as defined in claim 1. The search was stopped because the non-elected species are not sufficiently few in numbers and have different structures for reasons set forth above.  The remaining non-elected species are held withdrawn from further consideration.

“If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species.” MPEP 803.02 IIIA. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Comprises is an open-ended term implying there are other compounds not cited in the claim are being claimed.  By deleting it the rejection would be overcome.
Objection
Claims 1-3, 8, 18, 20-22, 25-26, are objected to for having non-elected inventions. They must be amended within the limits set forth above.  

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
March 9, 2022